Citation Nr: 0102106	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-23 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the basic eligibility criteria for entitlement to VA 
death pension benefits are met.


ATTORNEY FOR THE BOARD

K. S. Hughes, Counsel


INTRODUCTION

The veteran, who served on active duty from November 1942 to 
February 1946 and from April 1953 to January 1959, died on 
October [redacted], 1971.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1999 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Phoenix, Arizona.


FINDINGS OF FACT

1. The veteran's final release from military service was in 
January 1959.

2. The veteran and the appellant were married on February [redacted], 
1971, and the veteran died on October [redacted], 1971.

3. The veteran and appellant had no children together.


CONCLUSION OF LAW

The legal requirements for basic eligibility as the veteran's 
surviving spouse for VA death pension benefits are not met.  
38 U.S.C.A. §§ 101(3), 1541 (West 1991); 38 C.F.R. §§ 3.50, 
3.54 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The term "surviving spouse" is defined as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Death pension benefits may be paid to a surviving spouse who 
was married to a veteran (1) for one year or more prior to 
the veteran's death, (2) for any period of time if a child 
was born of the marriage or was born to them before the 
marriage, (3) or prior to January 1, 1957, if the veteran 
served during World War II and prior to February 1, 1965, if 
the veteran served during the Korean conflict.  38 U.S.C.A. § 
1537; 38 C.F.R. § 3.54(a).

The United States Court of Appeals for Veterans Claims 
(Court), has held that in a case where the law is 
dispositive, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The evidence shows that the veteran was separated from his 
last period of active service in January 1959.  In an 
application for VA death benefits dated in September 1999 the 
appellant reported that she and the veteran were married on 
February [redacted], 1971; that the veteran died on 
October [redacted], 1971; 
that she was not claiming that the cause of death was due to 
service; and that no child of the veteran was born during or 
before their marriage.

The Board notes that there is no dispute with respect to the 
fact that the appellant and the veteran were not married 
prior to February 1, 1965, or that they had not been married 
for one year or longer prior to the veteran's death, or that 
they had children together.  The Board acknowledges that the 
appellant has pointed out that she was committed to the 
veteran and looked forward to a longer life with him.  It is 
further noted that the appellant has argued that the fact 
that no children were born of the marriage should not be held 
against her claim because she and the veteran could not have 
children due to his low sperm count.  Unfortunately, the 
strength of her bond, her commitment to the veteran, and the 
cause of the marriage being childless does not alter the 
legal requirement of a marriage for at least a year or the 
birth of a child of the marriage for basic eligibility to 
death pension benefits.

The Board has considered the appellant's argument regarding 
the depth of the marriage commitment between herself and the 
veteran as well as her claim that her circumstances require 
that an exception be made in her case.  Specifically, that 
the legal requirement of at least one year of marriage or a 
child of the marriage for eligibility for VA benefits should 
not be applied in her case because of her unique 
circumstances.  However, while the Board can sympathize with 
her situation, the Board has no authority to waive or change 
the legal requirements that govern the outcome of this case.

In this regard, it is noted that the Board, just as much as 
the appellant, is bound by the applicable statutes enacted by 
Congress and implementing VA regulations.  Specifically, the 
Court has held that the Board is required to determine 
eligibility based on the relevant law, and has no equitable 
power to find eligibility that is not provided by the 
relevant law.  See McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (the payment of monetary benefits must be authorized 
by statute); see also McCay v. Brown, 9 Vet. App. 183 (1996), 
aff'd 106 F.3d 1577 (Fed. Cir. 1997) (the authority to grant 
equitable relief under 38 U.S.C.A. § 503(a) is limited to the 
Secretary, and the Board has no jurisdiction to review that 
issue).  As such, the Board is powerless to disregard these 
criteria or change the law to fit any unique situation or 
circumstance, irrespective of any desire to do so.  38 C.F.R. 
§ 19.5.  The applicable legal criteria in this case provide 
no basis on which her claim may be granted.

The salient and immutable fact is that the appellant does not 
meet the statutory requirements necessary for a grant of VA 
death pension benefits.  The Board does not have the 
authority to overrule the express wishes of Congress 
reflected by these statutory requirements.  As the law and 
not the evidence is dispositive in this case, the appeal is 
denied by operation of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).


ORDER

As the appellant does not meet the legal requirements for 
basic eligibility for VA death pension benefits, the benefit 
sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

